PARKER, Judge.
Pablo Ortiz Martinez appeals the trial court’s dismissal of his motion filed pursuant to Florida Rule of Criminal Procedure 3.800. Because the trial court dismissed the motion based on its apparent confusion between two codefendants, we are compelled to reverse and remand this case to the trial court to consider Martinez’s motion on its merits.
Jose Vasquez Martinez and Pablo Martinez were codefendants in circuit court case number 99-CF-22634. After Pablo Martinez was sentenced in September 2000, he filed a motion to correct sentence. The trial court dismissed this motion on the grounds that it had no jurisdiction to entertain the motion because Pablo Martinez had a direct appeal of the same sentence pending in this court and mandate had not yet issued. The trial court attached to its order the notice of appeal allegedly supporting its ruling.
However, the notice of appeal attached to the trial court’s order was filed by Jose Martinez, not Pablo Martinez. This court has no record of a pending direct appeal for Pablo Martinez. It appears that the trial court may have confused the two co-defendants when reviewing the rule 3.800 motion and the notice of appeal, thereby *790erroneously concluding that Pablo Martinez had a direct appeal pending before this court that deprived the circuit court of jurisdiction. Because Pablo Martinez does not have a direct appeal pending before this court, we reverse the trial court’s order dismissing Pablo Martinez’s motion and remand this case to the trial court to consider the motion on its merits.
Reversed and remanded.
NORTHCUTT and SALCINES, JJ., Concur.